DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 12/03/2020 has been entered. Claims 1, 3, 6-8, 10, 12-18, and 21-27 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
All rejections of claims 4, 9, and 20 set forth in the previous Office action are withdrawn in light of the amendment of 12/03/2020, which cancelled these claims.
The rejection of claims 4 and 10 under 35 U.S.C. 112(b) as being indefinite is withdrawn in light of the amendment of 12/03/2020, which cancelled claim 4 and amended claim 10 to properly depend from claim 1.
The rejection of the claims under 35 U.S.C. 112(a) as lacking enablement for the full scope of the claims as set forth in the previous Office action is withdrawn in light of the amendment of 12/03/2020, which extensively amended the method of claim 1.
The rejection of claim 20 under 35 U.S.C. 112(d) as set forth in the previous Office action is withdrawn in light of the amendment of 12/03/2020, which cancelled claim 20.
withdrawn in light of the amendment of 12/03/2020, which extensively amended claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-8, 10, 12-18, and 21-27 are newly rejected as necessitated by amendment under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for indicating the presence of a bacterial infection by detecting alpha-amylase in certain biological samples from wounds under certain circumstances and comparing it to blood/plasma amylase levels, does not reasonably provide enablement for indicating the presence of a bacterial infection in any biological sample from a wound by detecting alpha-amylase in the sample and comparing it to blood/plasma amylase levels.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
As discussed above, the claims are drawn to a method of indicating the presence of a bacterial infection in a biological sample from a wound, the method comprising 

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The prior art does not indicate that detecting an elevated level of alpha-amylase in a sample from a wound as compared to the alpha-amylase level of any blood or plasma sample is indicative of bacterial infection. In contrast, the prior art does describe situations in which alpha-amylase levels from wound samples are compared to alpha-amylase levels from blood serum samples and are found to be elevated but in which this elevation is not indicative of bacterial infection. Larsen (Larsen et al., Laryngoscope 94: 1302-1306 (1984)) teaches the investigation of amylase levels in drainage fluids following ablative head and neck surgery to determine whether the amylase level was predictive of the formation of orocutaneous fistulae (see entire document, including 
As such, the state of the prior art at the time of Applicant’s invention as demonstrated by Larsen indicates that the determination of bacterial infection based solely on the elevation of amylase levels in a wound sample as compared to amylase levels in a blood or plasma sample was highly unpredictable. 

(5) The relative skill of those in the art:
          The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification describes a method of diagnosing bacterial infection by comparing amylase activity between fluid taken from infection sites and blood plasma from the same patient. The amylase level in fluids from non-infected wounds has a large amount of variance, and the error bar encompasses many levels of amylase activity that are higher than that seen in the blood and appears to show amylase levels in non-infected wound fluids that overlap with the amylase levels in infected wound fluids (see Figures 3a and 3b in the instant specification). 

(8) The quantity of experimentation necessary:
          Considering the state of the art as discussed by Larsen, the high unpredictability, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to determine the presence or absence of alpha-amylase in the wound sample, determine the level of alpha-amylase in a blood or plasma sample, compare the levels, and determine that bacterial infection is present if the wound sample has elevated levels of alpha-amylase as compared to the blood/plasma sample.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-8, 10, 12, and 21-23 are newly rejected as necessitated by amendment under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:

Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

Amended claims 1, 24, and 26 recite steps of comparing amounts of alpha-amylase in various samples and concluding that elevated levels of alpha-amylase are indicative of bacterial infection, which are both judicial exceptions.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claim 1 requires that the amount of alpha-amylase in the biological samples be measured with a biosensor. However, no structural limitations of the biosensor are provided in claim 1. Any device capable of detecting alpha-amylase can be interpreted as a “biosensor”, and the use of a biosensor of some type is necessary for any detection of amylase. Given the high level of generality at which the biosensor is recited, stating that alpha-amylase is detected with a biosensor cannot be interpreted as a practical application of the judicial exceptions recited in claim 1. Similarly, reciting that the biosensor has a power source, a necessary component of any device that detects 

‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in the claims (i.e., the use of a biosensor device) are well-known, routine, and conventional in the art. See, for example, the teachings of Larsen cited above, as well as pages 25-27 of the instant specification as filed, which list numerous amylase biosensors known in the prior art.

Therefore, claims 1, 3, 6-8, 10, 12, and 21-23 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.
	
Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 101. Applicant states that claim 1 is directed to significantly more than a judicial exception 
The Examiner notes that the association between alpha-amylase and bacterial infection is itself a judicial exception and, thus, cannot be construed as being an element of the claim that is significantly more than a judicial exception, regardless of whether it is conventional in the art. Similarly, determining whether a bacterial infection is present in wound tissue based on a comparison between wound amylase levels and blood/plasma amylase levels is itself a judicial exception. As discussed above, comparing amylase levels between wound samples and blood serum samples is conventional in the art, as shown by Larsen.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/02/2021